Citation Nr: 9929977	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-06 887A	)	DATE
	)
	)


THE ISSUE

Whether an April 1998 Board of Veterans' Appeals (Board) 
decision denying an application to reopen a claim for service 
connection for a prostate disorder should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving Party Represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to August 
1953.

This matter comes before the Board based on a CUE motion as 
to a Board decision of April 15, 1998, which denied an 
application to reopen a claim for service connection for a 
prostate disorder.  At the time of the Board's denial of the 
moving party's motion for reconsideration in June 1998, the 
Board advised the moving party that it would also consider 
his motion as a request for revision of the Board's April 15, 
1998 decision on the grounds of CUE.

Thereafter, in a letter dated in March 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the March 1999 letter that he 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned him that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.

The record reflects that the Board received a letter from the 
moving party in April 1999, which specifically acknowledged 
the Board's March 1999 letter and requested that the Board 
address his motion for reconsideration as a motion for CUE.  
Accordingly, as the moving party made specific reference to 
CUE in his communication to the Board after being advised 
that he must specifically advise the Board that he wished to 
proceed with a CUE review, the Board finds that he has 
authorized the Board to proceed with review of his motion for 
CUE.

Finally, the Board observes that in a letter dated in July 
1999, the Board provided the moving party's service 
representative thirty days for the filing of a response in 
support of the motion for CUE.  This letter was dated July 
28, 1999, and the file does not reflect a written response 
from the moving party's representative in this regard.  
Consequently, in view of the expiration of more than the 
required period for the submission of a response, the Board 
finds that further delay in the consideration of this matter 
is not warranted.



FINDING OF FACT

The April 1998 Board decision which denied an application to 
reopen a claim for service connection for a prostate 
disorder, correctly applied existing statutes and/or 
regulations and was consistent with and supported by the 
evidence then of record.


CONCLUSION OF LAW

The April 1998 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1403 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (38 C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.

In Rule 1404(b) (38 C.F.R. § 20.1404(b)), it is further 
stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

In the April 1998 decision, the Board determined that the 
evidence received since the last denial of this claim in 
September 1994, included evidence which was either cumulative 
of evidence that had already been reviewed by the regional 
office (RO) at the time of the September 1994 rating 
decision, or was "new" but not material.  Upon review of 
this evidence, the Board noted that while this evidence could 
be considered "new" in that it was not considered by the RO 
in its September 1994 rating decision, it was not 
"material" because it fell short of creating a reasonable 
possibility of changing the result of the previous 
adjudication in September 1994.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  Thus, the Board denied the application to 
reopen the claim for service connection for a prostate 
disorder. 




II.  Analysis

The moving party was provided with CUE regulations in a March 
1999 letter, which advised the moving party of the specific 
filing and pleading requirements governing motions for review 
on the basis of CUE.  The Board finds that the moving party's 
CUE motion of May 1999 and his subsequent written statement 
contain no more than general assertions of CUE with respect 
to the Board decision of April 1998.

To the extent that the moving party asserts that the VA did 
not fully consider his service medical records, and therefore 
improperly weighed or evaluated the evidence in the decision 
of April 1998, disagreement as to how the facts were weighed 
or evaluated has been specifically precluded as a basis for 
CUE in Rule 1403(d)(3).  The moving party points to no 
specific evidence that undebatably demonstrated moving 
party's entitlement to the reopening of the claim for service 
connection for a prostate disorder.  

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.






ORDER

The April 1998 Board decision did not contain CUE and the CUE 
motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


